DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status and Formal Matters
	This action is in response to papers filed 11/30/2020.
	Claim 1 is amended.
	Claims 1-2, 4-19 are pending.
Applicant’s election without traverse of group 2, claims 1, 3, and 16 and CpG position of 7 of SEQ ID NO 2 in the reply filed on 3/25/2019 is acknowledged.
Claims 2, 4-15, 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/25/2019.
It is note the instant response is not consistent with the election of 3/25/2019.  Specifically applicant elected SEQ ID NO 2 and a specific position.  However to promote compact prosecution and be applicant friendly the instant response will be examined.
Claims 1 and 16 are being examined.
The art rejection has been withdrawn as the art does not specifically teach identifying CD14+CD16+ monocytes.
Priority
The instant application was filed 02/12/2018 is a national stage entry of PCT/EP2016/072594 with an international filing date: 09/22/2016 and claims foreign priority to GB1516975.8, filed 09/25/2015.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The claims have been amended to recite, “CD14+ and CD 16+ monocytes.”  This specification does not recite, “CD14+ and CD 16+ monocytes.”  However the specification does recite, “CD14+ CD 16++ monocytes.” (page 2, top). 
Response to Arguments
This is a new grounds of objection necessitated by amendment.
Claim Objections
Claims 1 and 16 are  objected to because of the following informalities:  
Claim 1 has been amended to recite, “cytosine-phosphodiester- guanine (CpG) positions selected fromand 13 within SEQ ID NO: 1”  The claim should be amended to be consistent with the species election of 3/25/2019.
Claim 16 recites, “wherein said CpG positions are selected from CpG positions 6, 7, 8, 9, 10, 11, 12, and 13 of SEQ ID NO: 1.” The claim should be amended to be consistent with the species election of 3/25/2019.
Appropriate correction is required.
Response to Arguments
	This is a new grounds of objection necessitated by amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The independent claim has been amended to recite, “b) amplifying a portion of the human PARK2 from the bisulfite treated genomic DNA-to produce an amplicon wherein the portion of the human PARK2 comprises a nucleic acid sequence of SEQ ID NO: 1L and c) detecting methylation in said amplicon produced according to step b), wherein a demethylation of more than 90% of  cytosine-phosphodiester- guanine (CpG) positions selected fromand 13 within SEQ ID NO: 1, relative to non-CD14+ and non-CD16+ monocyte cells is indicative of CD14+ and CD 16+ monocytes..”  The amendment now requires the identification of CD14+ and CD 16+ monocytes relative to non-CD14+ and non-CD16+ monocyte cells. The response non-CD14+ and non-CD16+ monocyte cells.      Further the specification teaches the same low methylation is seen in CD16+ monocytes *ncMOC02”= non-classical CD16+ monocytes. Finally the claims encompass comparison to non-CD14+ and non-CD16+ monocyte cells from any species. This specification does not recite, “CD14+ and CD 16+ monocytes.”  However the specification does recite, “CD14+ CD 16++ monocytes.” (page 2, top). Thus “CD14+ and CD 16+ monocytes”   is of different scope.
Thus the amendment has introduced new matter.
Response to Arguments
This is a new ground of rejection necessitated by amendment.  The response traverses the rejection asserting the amendment has overcome the issues and is supported by paragraphs  0014, 0019 0025, 0026, of the PGPUB.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 16  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
for preparing a human parkin RBR E3 ubiquitin protein ligase (PARK2) bisulfite treated genomic DNA from  human immune cells  useful for  identifying human cluster of differentiation 14+ (CD 14+) and CD 16+ monocyte cells,, however the last positive active step is drawn to detecting methylation in said amplicon produced according to step b).  Therefore it is unclear as to whether the method is drawn to ) A method for preparing a human parkin RBR E3 ubiquitin protein ligase (PARK2) bisulfite treated genomic DNA from  human immune cells  useful for identifying human cluster of differentiation 14+ (CD 14+) and CD 16+ monocyte cells, or detecting methylation in said amplicon produced according to step b).  
Claim 1 has been amended to recite, “b) amplifying a portion of the human PARK2 from the bisulfite treated genomic DNA-to produce an amplicon wherein the portion of the human PARK2 comprises a nucleic acid sequence of SEQ ID NO: 1L and c) detecting methylation in said amplicon produced according to step b), wherein a demethylation of more than 90% of  cytosine-phosphodiester- guanine (CpG) positions selected fromand 13 within SEQ ID NO: 1, relative to non-CD14+ and non-CD16+ monocyte cells is indicative of CD14+ and CD 16+ monocytes.”  The claim is unclear as SEQ ID NO 1 is the genomic sequence.  Thus it is unclear how  the genomic sequence is present in a bisulfite treated and amplified sequence.
Claims 16 is rejected as they depend from claim 1.
Response to arguments

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural correlation and mental step without significantly more in the as the claims does not provide additional steps after the mental step and natural correlation in the wherein clause. The claim(s) recite(s) the abstract idea or mental step of comparing, and differentiating.  Further the claim recites, “wherein a demethylation of more than 90% of  cytosine-phosphodiester- guanine (CpG) positions selected fromand 13 within SEQ ID NO: 1, relative to non-CD14+ and non-CD16+ monocyte cells is indicative of CD14+ and CD 16+ monocytes“ which is a natural law or correlation and abstract idea.  This judicial exception is not integrated into a practical application because if there no additional steps after the wherein clause. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no steps that rely on or integrate the abstract ideas and correlation.
Claim analysis
The instant claim 1 is directed towards a method for preparing a human parkin RBR E3 ubiquitin protein ligase (PARK2) bisulfite treated genomic DNA from [[a]] useful for identifying human cluster of differentiation 14+ (CD 14+) and CD 16+ monocyte cells, the method comprising: a) bisulfite treating isolated genomic DNA from the human immune cells to convert unmethylated cytosines to uracils; b) amplifying a portion of the human PARK2 from the bisulfite treated genomic DNA-to produce an amplicon wherein the portion of the human PARK2 comprises a nucleic acid sequence of SEQ ID NO: 1L and c) detecting methylation in said amplicon produced according to step b), wherein a demethylation of more than 90% of  cytosine-phosphodiester- guanine (CpG) positions selected fromand 13 within SEQ ID NO: 1, relative to non-CD14+ and non-CD16+ monocyte cells is indicative of CD14+ and CD 16+ monocytes...  The correlation in the wherein clause in a natural correlation or phenomena.  The comparing required “relative to” of the wherein clause is a mental step or abstract idea.   
The preamble demonstrates the intent of claiming a natural correlation, “method for preparing a human parkin RBR E3 ubiquitin protein ligase (PARK2) bisulfite treated genomic DNA from [[a]] human immune cells useful for identifying human cluster of differentiation 14+ (CD 14+) and CD 16+ monocyte cells.” The wherein clause, “relative to non-CD14+ and non-CD16+ monocyte cells is indicative of CD14+ and CD 16+ monocytes.”
 The bisulfite treating and amplifying step are steps of obtaining data required to practice the claim.
 Dependent claims set forth further limitations to about the CpG being analyzed.
According to the 2019 Patent Eligibility Guidance an initial two step analysis is required for determining statutory eligibility.   
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? In the instant case the Step 1 requirement is satisfied as the claims are directed towards a process.  
Step 2A Prong one.  Does the claim recite a law of nature, a natural phenomenon or an abstract idea?  Yes, abstract idea and law of nature or natural phenomena.  
The preamble demonstrates the intent of claiming a natural correlation, “method for preparing a human parkin RBR E3 ubiquitin protein ligase (PARK2) bisulfite treated genomic DNA from [[a]] human immune cells useful for identifying human cluster of differentiation 14+ (CD 14+) and CD 16+ monocyte cells.” The wherein clause, “relative to non-CD14+ and non-CD16+ monocyte cells is indicative of CD14+ and CD 16+ monocytes.”  The identifying  is an abstract idea or mental step and a natural correlation of methylation status with human CD14+ monocytes.  Further the claim requires demethylation is determined which is also an abstract idea or mental step.
Step 2A prong two.  Does the claim recite additional elements that integrate the judicial exception into a practical application?  The answer is no as the claims provide no additional steps which integrate the mental steps and natural correlation into significantly more. .
Step 2B.  Does the claim recite additional elements that are significantly more than the judicial exceptions?  No
With regards to claim 1 the claim requires amplifying human PARK2 gene.  The specification teaches:
[0028] In order to analyze the bisulfite convertibility of CpG positions, any known method to analyze DNA methylation can be used. In a preferred embodiment of the 

Further the teachings of WO2014/170497A2, Handa (Blood (2014) volume 124m, page 3535), Agirre (International Journal of Cancer (2006) volume 118, pages 1945-1953) and WO2011/128820A2) demonstrate the active step is routine and conventional step.  
Thus the claim does not provide additional steps which are significantly more.
Response to Arguments
The response traverses the rejection asserting the 101 rejection has been overcome in view of the Illumina vs Ariosa diagnostic decision.  This argument has been thoroughly reviewed but is not considered persuasive as the preamble and wherein a clause  provide that the claim is useful in identifying CD14+CD16+ monocytes and the wherein clause recites, “The wherein clause, “relative to non-CD14+ and non-CD16+ monocyte cells is indicative of CD14+ and CD 16+ monocytes.”  
The response further provides arguments that conventional methods can be used in unconventional ways.  This argument has been thoroughly reviewed but is not considered persuasive as the bisulfite treating and  amplifying steps provide no specific limitations, but relies on the prior art as demonstrated by 0028.  
The response continues by arguing the claims are not to the discovery of the natural phenomenon.  This argument has been thoroughly reviewed but is not considered persuasive as the preamble and wherein a clause  provide that the claim is useful in identifying CD14+CD16+ monocytes and the wherein clause recites, “The wherein 
Thus the rejection is maintained.  
Summary
No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803.  The examiner can normally be reached on Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Steven Pohnert/Primary Examiner, Art Unit 1634